Case 1:21-cv-00424-CMA-KLM Document 30 Filed 08/25/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 21-cv-00424-CMA-KLM

  YONG NAN KLIMEK

         Plaintiff,

  v.

  STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

         Defendant.


       ORDER AFFIRMING MAGISTRATE JUDGE RECOMMENDATION (DOC. # 29)


         This matter is before the Court on the Recommendation of United States

  Magistrate Judge Kristen L. Mix. (Doc. # 289). Judge Mix recommends granting in part

  and denying in part Defendant’s Motion to Dismiss (Doc. # 9). Specifically, Judge Mix

  recommends that paragraphs 19-25 of the Complaint (Doc. # 4) be stricken, and that

  the Motion to Dismiss be denied in all other respects. Judge Mix also recommends that

  Plaintiff be granted leave to amend the Complaint within 14 days of the date of this

  order. No party has objected to Judge Mix’s Recommendation. 1

         “In the absence of timely objection, the district court may review a magistrate

  [judge's] report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d

  1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It


  1Judge Mix issued her Recommendation on August 10, 2021, and he advised the parties that
  written objections were due within 14 days. No party filed a written objection.
Case 1:21-cv-00424-CMA-KLM Document 30 Filed 08/25/21 USDC Colorado Page 2 of 2




  does not appear that Congress intended to require district court review of a magistrate’s

  factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings”).

         Applying this standard, I am satisfied that Judge Mix’s Recommendation is sound

  and that there is no clear error on the face of the record. See Fed.R.Civ.P. 72(a).

  Accordingly, it is hereby ORDERED that Judge Mix’s Recommendation (Doc. # 29), is

  AFFIRMED and ADOPTED as an order of this Court. The Motion to Dismiss (Doc. # 9)

  is GRANTED IN PART and DENIED IN PART. Paragraphs 19-25 of the Complaint

  (Doc. # 4) are STRICKEN. The Motion to Dismiss is DENIED in all other respects.

  Plaintiff shall have 14 days from the date of this order to file an amended complaint.

         DATED: August 25, 2021

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
